Citation Nr: 1115227	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from March 1997 to June 1998, and from January 2004 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied the benefits sought on appeal.

The June 2007 rating decision also granted service connection for posttraumatic stress disorder with a 10 percent rating, effective October 29, 2006, and the Veteran appealed the initial rating.  A November 2007 rating decision denied service connection for tinnitus, and the Veteran appealed the denial.  

In a September 2008 rating decision, an RO decision review officer increased the initial rating for the posttraumatic stress disorder to 30 percent, effective October 29, 2006.  In November 2008, the Veteran informed the RO that he was satisfied with the increased rating for the posttraumatic stress disorder, and he withdrew his appeal of that issue.  See 38 C.F.R. § 20.204 (2010); see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran may indicate he is content with a certain rating, even if less than the maximum possible rating).  

An October 2010 rating decision granted service connection for tinnitus with a 10 percent rating, effective August 23, 2007, and there is no evidence in the claims file that the Veteran appealed.  

In light of these factors, the issues related to posttraumatic stress disorder  and tinnitus are not before the Board, and will not be addressed in the decision below.

The issue of entitlement to service connection for a neck disorder is addressed in the REMAND portion of the document below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss for VA compensation purposes was not demonstrated in-service, and the preponderance of the evidence is against finding that any current loss is related to service.  

2.  A compensably disabling sensorineural hearing loss was not demonstrated within a year of the appellant's separation from active duty.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by active service, nor may a sensorineural hearing loss be presumed to have been so incurred in or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b).  Hence, the RO complied with the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Therefore, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis
 
The Veteran and his representative assert that the claim should be granted solely on the basis that the appellant served in a combat theater.  38 U.S.C.A. § 1154(b) (West 2002).  As did the RO, the Veteran and his representative also noted that the Veteran's post-deployment examinations did not include audiometric findings, and they requested an examination.  See 38 C.F.R. § 3.159(c)(4).

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts his claim for entitlement to service connection should be granted because of his noise exposure during his tour of duty in Iraq.  He did not comment on the status of his hearing at his initial enlistment.

The Veteran's February 1997 Report Of Medical History for his examination at enlistment reflects that he indicated a prior history of nose problems.  He denied any ear problems.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
0
LEFT
5
0
0
0
10

His ears were otherwise assessed as normal, and he was deemed physically fit for active service.

The Report Of Medical Examination For Separation is undated in the upper right hand corner of the form, but the Board notes that the vision portion, Block 30, reflects a date stamp of April 1998.  Therefore, the Board infers the examiner conducted the examination in April 1998.  Block 40 of the report shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
15

His ears were otherwise assessed as normal, and he was deemed physically fit for separation.

The Board finds the audiometric data show the Veteran's hearing as essentially the same in 1998 as in February 1997, when he initially entered active service.  His civilian occupation was, and is, truck driver.  

At an August 2003 audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
5
LEFT
10
15
10
10
25


The records do not include the results of any audiometric examination that may have been conducted during the Veteran's second term of active duty.  They do include a March 2004 report of a hearing loss, and a "Post-It" note attached includes the complaint of decreased hearing in one ear, apparently due to exposure to an improvised explosive device.

As part of his appeal the Veteran submitted the results of a November 2008 hearing test.  The examiner noted the Veteran's reported history of exposure to gunfire and explosions in Iraq between 2004 and 2005.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
25
LEFT
10
15
15
20
30

The examiner interpreted the results as having shown hearing within normal limits through 4000 Hertz, with a hearing loss in the higher frequencies.  Middle ear function was normal in both ears.

The October 2010 VA examination report notes that the examiner conducted a review of the claims file.  She noted that the 1997, 1998 and 2003 hearing tests showed a hearing loss bilaterally at a threshold that is not considered under 38 C.F.R. § 3.385.  The examiner also noted a March 2004 entry in the service treatment records to the effect the Veteran reported an inability to hear and ringing in the ear secondary to his exposure to an improvised explosive device explosion.  The Veteran denied experiencing those symptoms in September 2005.

The Veteran reported that he served as a combat engineer during active service, where he did some demolition, but the majority of his time was spent performing maintenance of tanks.  His primary specialty in the National Guard was artillery.  During his tour in Iraq he was a military policeman.  He did not wear hearing protection in Iraq.  

Audiological evaluation in October 2010, in decibels, revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
15
15
10
20
15

Speech recognition was 94 percent bilaterally.  Middle ear function was normal.  The examiner noted the Veteran's hearing was normal through 4000 Hertz, with a mild sensorineural hearing loss at 6000 - 8000 Hertz.

The examiner noted that the Veteran's hearing loss was not disabling under 38 C.F.R. § 3.385.  The examiner noted further that, based on the evidence in the claims file, to include the hearing status in 1997, the Veteran's hearing has remained essentially stable.  As a result, she opined that the Veteran's current hearing status was not due to his noise exposure during active service, including in Iraq.

The examiner's opinion is fully supported by the evidence of record.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  In sum, the evidence of record convinces the Board that while on active duty and since, any hearing loss the appellant may experience is not a hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Moreover, even if there is such a loss, the only competent opinion addressing the etiology of such a loss is against the claim.  As such, the Board is compelled to conclude that entitlement to service connection for a hearing loss must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for of a hearing loss is denied.


REMAND

The Veteran was not afforded an examination for his neck claim.  Service treatment records note the Veteran's complaints of neck pain in July 1997, as well as his report that he injured his neck playing football several years prior to his initial enlistment, and that he hurt his neck in a motor vehicle accident in 1993.  He did not report either of those incidents on his 1997 Report of Medical History.  

The Veteran also asserts that he injured his neck in Iraq when the concussion from a blast threw him against a wall.  A March 2008 Buddy Statement from ALM states he witnessed the incident.  This evidence is sufficient to trigger a VA examination for this claim.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated his neck disorder since 1998.  After the Veteran has signed the appropriate releases, any records not already obtained should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the AMC/RO shall arrange an orthopedic examination of the Veteran by an appropriate physician examiner to determine the etiology of any current neck disorder.  The claims folder must be made available to the examiner for review as part of the examination.  If the examiner diagnoses a neck disorder the examiner must opine whether it is at least as likely as not, that is, is there a 50-50 probability, that any diagnosed neck disorder is causally related to the Veteran's active service or to some other event.

Any opinion should be fully explained and the rationale provided.  In preparing the requested opinions, the examining physician must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

The "at least as likely as not," or a "50-50 probability," does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed neck disorder is unknowable.  The examiner is asked to attach a copy of their curriculum vitae to the report.

3.  The AMC/RO shall advise the Veteran that, in accordance with 38 C.F.R. §§ 3.158, 3.655 (2010), it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


